Citation Nr: 0504004	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  03-08 275	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from January 1952 to November 
1972.  He died on December [redacted], 2001.  The appellant is his 
surviving spouse.

This appeal arises from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In this decision, the RO denied entitlement to 
service connection for the cause of the veteran's death.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In May 2004, the Board of Veterans' Appeals (Board) requested 
expert medical opinions from the Veterans Health 
Administration (VHA) regarding the cause of the veteran's 
death.  These opinions were completed in May and August 2004.  
The Board contacted the appellant and her representative in 
September 2004 and requested her to identify whether she 
wanted these opinions initially reviewed by an Agency of 
Original Jurisdiction (AOJ) or by the Board.  If she wanted 
initial Board review, the appellant was asked to provide a 
signed waiver to authorize this adjudication.  She was 
further informed that if she failed to respond to this 
request, the Board would assume that she desired initial 
review by the AOJ and remand the case for such review.  No 
response on this matter has been received from either the 
appellant or her representative.

As the appellant has not waived initial AOJ consideration of 
the medical evidence obtained directly by the Board in May 
and August 2004, the Board must remand this case for such 
consideration.



Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the AMC for the 
following:

Readjudicate the appellant's claim on 
appeal with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained, to include the VHA 
medical opinions dated in May and August 
2004.  If any decision with respect to 
this claim remains adverse to the 
appellant, she and her representative 
should be furnished a supplemental 
statement of the case (SSOC) and afforded 
a reasonable period of time within which 
to respond thereto.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations pertinent 
to the issue currently on appeal.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until VA notifies her.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




